Case 7:19-cr-00168-NSR Document17 Filed 12/19/18 Page 1 of 2

ORIGINAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- ---- “X

UNITED STATES OF AMERICA
-V- AFFIRMATION

RICHARD M. VALENTINE, JR., 18 Mag. 5453

Defendant.
ee —om -—— ----- Xx,
STATE OF NEW YORK .)
COUNTY OF WESTCHESTER ‘ ss.°
SOUTHERN DISTRICT GF NEW YORK )

Andrew J. DeFilippis, under penalty of perjury, hereby affirms as follows:

1. Iam an Assistant United States Attorney in the Southern District of New
York. I submit this affirmation in support of an application for a sixth order of continuance of
the time within which an indictment or information would otherwise have to be filed, pursuant to
Title 18, United States Code, Section 3161(h)(7)(A).

2. RICHARD M. VALENTINE, JR., the defendant, was charged with violations
of 18 U.S.C. §§ 922(a)(6) and 924(a)(1)(A), in a complaint dated June 26, 2018. The defendant
was presented before Magistrate Judge Lisa Margaret Smith on July 5, 2018, and the defendant
was released on the following conditions: $100,000.00 personal recognizance bond to be co-
signed by two financially responsible persons; travel restricted to the Southern and Eastern
Districts of New York; surrender travel documents and make no new applications; regular
pretrial supervision; strict mental health evaluation/treatment by pretrial services; defendant to
submit to urinalysis; if positive, add condition of drug testing/treatment; home detention; GPS;

defendant not to possess firearm/destructive device/other weapon; defendant to be released on

own signature,

 
Case 7:19-cr-00168-NSR Document17 Filed 12/19/18 Page 2 of 2

3. Christopher X. Maher, Esq., attorney for the defendant, has since been
engaging in preliminary discussions with the Government concerning a possible disposition of
this case without trial, and those discussions are ongoing. The Government hereby requests that
a continuance of 28 days be granted, during which time we may pursue further discussions.

4. On December 17, 2018, I spoke to Mr. Maher, counsel for the defendant, who
agreed on behalf of the defendant that the requested continuance of 28 days is appropriate in
these circumstances.

5. For the reasons stated above, the ends of justice served by the granting of

the continuance requested outweigh the best interests of the public and defendant in a speedy

trial.

6. Pursuant to Title 28, United States Code, Section 1746, I declare under
penalties of perjury that the foregoing is true and correct.

Executed on December 18, 2018.

£ bbdrhaf 1 g.

‘Andrew J, DeFilippis
Assistant United States Attorney
